244 S.E.2d 155 (1978)
294 N.C. 737
STATE of North Carolina
v.
Obie CARRINGTON, Jr.
Supreme Court of North Carolina.
April 4, 1978.
James V. Rowan, for defendant.
Rufus L. Edmisten, Atty. Gen., Thomas F. Moffitt, Associate Attorney, Sandra M. King, Asst. Atty. Gen., for the State.
Defendant's notice of appeal and petition for discretionary review under GS 7A-31. 35 N.C.App. 53, 240 S.E.2d 475. Petition denied. Motion of the Attorney General to dismiss the appeal for lack of substantial constitutional question. Allowed.